Citation Nr: 0639412	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for degenerative 
arthritis of the right knee.

2.	Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
May 1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In June 2004, the veteran's case was remanded to the RO for 
further development.

In a January 2006 decision, the Board denied the veteran's 
claims for service connection for a chronic strain of the 
left knee and residuals of a shrapnel wound of the left knee 
and a compensable rating for a scar of the right patella.  At 
that time, the Board remanded his claims for service 
connection for degenerative arthritis of the right knee and 
an increased rating for chondromalacia patella of the right 
knee to the RO for further development.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran  
currently has degenerative arthritis of the right knee 
related to his period of active military service, nor 
has arthritis been shown to have been diagnosed within 
one year of discharge.

2.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected chondromalacia patella of the right 
knee is manifested by more than complaints of pain, with 
a limp of the right leg and complaints of instability, 
slight tenderness, mild crepitus and some loss of range 
of motion (from 0 degrees of extension to 120 degrees of 
flexion); he used a cane to ambulate.



CONCLUSIONS OF LAW

1.	Degenerative arthritis of the right knee was not 
incurred in or aggravated by the veteran's active 
service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.	The schedular criteria for a rating in excess of 10 
percent for chondromalacia patella of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code (DC) 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, in the September 
2006 supplemental statement of the case (SSOC), VA provided 
the veteran with notice consistent with the Court's holding 
in Dingess.  Further, as the veteran's service connection and 
increased rating claims are being denied, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to the 
veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

In April 2002, prior to the August 2002 rating decision, and 
in June 2004 and April 2006, the RO provided the appellant 
with correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed March 2003 statement of the 
case (SOC), of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
conclude that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and that the SOC clarified what evidence 
would be required to establish service connection for 
degenerative arthritis of the right knee and an increased 
rating for the right knee chondromalacia patella.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the August 2002 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the March 2003 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records dated in October 1972 note traumatic 
arthritis in the veteran's right knee; x-rays taken at the 
time were reported as negative.  In September 1973, a 
physical profile was issued for two months due to the 
veteran's arthritis of the right knee cap (chondromalacia).  
A March 1974 clinical record indicates that he was seen for 
follow-up of chondromalacia of the right patella and a 
permanent physical profile was issued that day due to 
arthritis of the right knee (chondromalacia right patella).  
On report of medical history completed in January 1975 prior 
to his examination for separation from service, the veteran 
checked yes to having swollen or painful joints and a trick 
or locked knee.  When examined for separation May 1975, 
traumatic arthritis of the right knee was not noted.

Post service, a May 1975 VA examination report indicates that 
the veteran was a huge man and weighed 260 pounds.  X-rays of 
the right knee taken at the time showed no bone or joint 
abnormality.

In a September 1975 rating decision, the RO granted service 
connection for chondromalacia of the right patella that was 
assigned a 10 percent disability evaluation under DC 5257.

VA examination reports dated in 1978, 1986, and in 1992, are 
not referable to a diagnosis of traumatic arthritis of the 
right knee.  X-rays of the knee taken in June 1992 were 
normal.

VA outpatient records, dated from January 2000 to August 
2006, do not reflect complaints of, or treatment for, 
chondromalacia of the right knee.  Nor do they include a 
diagnosis of degenerative arthritis of the right knee, 
although degenerative joint disease of the knees was 
variously noted, e.g., in June and October 2002 and March 
2003 records.

A November 2001 VA outpatient record indicates that the 
veteran's knees were mildly tender especially with 
compression of the patella.  There was no evidence of 
erythema, warmth, or crepitance, and no ligamentous laxity 
demonstrated.  Osteoarthritis of multiple sites, most notably 
pain the knees was noted. At that time he weighed 358 pounds.  
It was also noted that the veteran was aware that morbid 
obesity was substantially contributing to the progression of 
arthritis and will continue to do so.

In April 2002, the RO received the veteran's current claim 
for an increased rating for his chondromalacia patella of the 
right knee and service connection for degenerative arthritis 
of the right knee. 

In May 2002, the veteran underwent VA orthopedic examination.  
According to the examination report, he complained of right 
knee pain and stiffness that he had since his injury in 
service.  He said the knee occasionally gave out on him; and 
he used Naprosyn for pain and took it more frequently in cold 
weather.  He was unable to sand for long periods and had 
difficulty with stairs.  He had less discomfort when moving.  
Ice and elevation relieved the knee swelling and pain at the 
end of the day.  He did not use a knee brace or other 
assistive device.  

On examination, it was noted that the veteran walked without 
a limp.  There was mild edema noted in the anterior aspect of 
the right patella with no crepitus on palpation of the knee.  
The knee was stable and range of motion of the right knee was 
from 0 to 100 degrees of flexion with complaints of pain 
through active and passive range of motion.  The pertinent 
diagnosis was degenerative arthritis of the right knee.  X-
rays of the right knee showed one or possibly two small 
rounded lucencies of the proximal tibia thought likely 
degenerative cysts, small osteophytes along the tibial 
spines, and was otherwise an unremarkable study.  

According to a June 2005 VA outpatient record, the veteran 
told a clinic physician that he felt "fantastic".

The veteran underwent VA orthopedic examination in July 2006.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  It was noted that x-rays of 
the right knee taken in 2002 showed very small osteophytes 
along the tibial spine, with areas of lucency in the proximal 
tibia.  The veteran complained of right knee pain and said 
his knee swelled and tended to give way.  He gave a history 
of right knee injury in service and experienced knee pain 
since that time.  It was noted that the veteran was diabetic 
and grossly obese.  He ambulated with a cane for assistance, 
but did not wear a knee brace.  He really did not have any 
difficulty walking, and was able to walk more than a city 
block, but less than a mile.  He reported difficulty with 
lifting, pushing, and pulling if he had to stress his knee.  
Standing was limited to about 10 minutes.  He was unable to 
kneel, squat, or stoop.  Sitting and traveling in a car were 
limited to about 90 minutes.  The veteran managed his 
personal hygiene without assistance and his sleep was not 
disrupted, but his knee was very stiff when he first awoke in 
the morning.  He had difficulty with stairs and ramps and had 
flare-ups of the knees with weather changes.  The veteran 
denied having any totally incapacitating episodes over the 
past year and he said that his balance and equilibrium were 
generally unaffected.  He retired from the United States Post 
Office two years earlier because he was unable to stand for 
long periods of time.

On examination, it was noted that the veteran ambulated with 
a limp on the right leg.  He used a cane for assistance in 
ambulation, and got on and off the examining table with 
relative ease.  There was no evidence of any right knee 
effusion or deformity.  There was slight tenderness on 
palpation of the medial and lateral aspect of the knee.  Knee 
stability was good both in interior and posterior, and 
mediolateral plane.  The McMurray sign could not be carried 
out due to restriction of knee motion.  There was mild 
crepitus palpable on active motion.  Range of motion of the 
right knee was flexion to 120 degrees of normal 140 degrees; 
and extension to 0 degrees of a normal 0 degrees.  Quadriceps 
and hamstring strength was essentially normal (5/5).  The VA 
examiner reported that the veteran's knee joint range of 
motion and strength were diminished due to complaint of pain 
on attempt at repetitive motion testing, the extent and 
degree of which was not possible to determine due to the 
extreme subjectivity of the exercise.  X-rays (four views) of 
the right knee taken at the time were reported as normal.  
The diagnosis was chondromalacia patella of the right knee.  
The VA examiner opined that it was "at least as likely as 
not that the veteran's service-connected chondromalacia of 
the knee has not deteriorated further since the knee films as 
reported do not exhibit arthritis".

III.	Legal Analysis

A.	Service Connection for Degenerative Arthritis of the 
Right Knee

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and arthritis, diabetes mellitus, 
and certain organic diseases of the nervous system become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The veteran has contended that service connection should be 
granted for degenerative arthritis of the right knee 
disorder.  Although service medical records in 1972 diagnosed 
traumatic arthritis of the right knee, x-rays taken at the 
time were reported as negative.  Further, while physical 
profiles issued in September 1973 and March 1974 were, 
seemingly, due to arthritis of the right knee, both records 
reflect that the veteran had chondromalacia of the right 
knee.  Moreover, no right knee arthritis was found on 
separation from service.  Additionally, on VA examination in 
1975, x-rays did not reveal a right knee bone or joint 
abnormality; nor was degenerative arthritis of the right knee 
shown on subsequent VA examinations in 1978, 1986, or in 
1992, when x-rays of the right knee were normal.  Although in 
May 2002, a VA radiology report showed degenerative changes, 
in July 2006, a VA examiner who reviewed the veteran's 
medical records and additional x-rays, found no evidence of 
right knee degenerative arthritis.  Furthermore, the veteran 
has submitted no evidence to show that he currently has a 
degenerative arthritis of the right knee.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has degenerative arthritis of the right 
knee has been presented.  Rabideau v. Derwiniski, 2 Vet. App. 
at 143.

To the extent that some more recent VA outpatient treatment 
records indicate that the veteran had osteoarthritis of 
multiple joints, and degenerative joint disease of the knees, 
there is neither x-ray evidence to support such an 
assessment, nor a medical opinion to associate it with the 
veteran's military service, or his service-connected right 
knee.  Rather, physicians attributed the veteran's knee pain 
to his morbid obesity. 

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See e.g., Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998), cert denied, 119 S.Ct. 404 (1998); Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports this 
claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has degenerative arthritis of the 
right knee related to service or any incident thereof.  38 
U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
degenerative arthritis of the right knee is denied.


B.	Increased Rating Above 10 Percent for Chondromalacia 
Patella of the Right Knee

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right knee disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes. 
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2006).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2006).  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating.  38 
C.F.R. § 4.71a, DC 5003 (2006).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. Id.  
However, as set forth above, the clinical evidence does not 
reflect a current diagnosis of degenerative arthritis shown 
on the most recent x-rays of the right knee taken in July 
2006.

In VAOPGCPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under DC 
5260 or DC 5261, separate evaluations might be assigned for 
arthritis with limitation of motion and for instability.  
However, the VA General Counsel further stated that, if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based upon X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, DCs 5003, 5010, 5257, 5260, 5261 (2006).  See also 
VAOPGCPREC 9-2004 (indicating that the veteran may receive 
separate ratings under DC 5260 (leg, limitation of flexion) 
and DC 5261 (leg, limitation of extension) for disability of 
the same joint).

The veteran's service-connected right knee disability is 
evaluated as 10 percent disabling under DC 5257.  The Board 
notes that the 10 percent disability evaluation currently 
assigned for the veteran's right knee disability is a 
protected rating as it has been in effect for more than 20 
years.  In this regard, any disability that has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  See 38 C.F.R. § 3.951(b) (2006).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 
5257.

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2006).  Symptomatic removal of the semilunar cartilage 
warrants a 10 percent rating under 38 C.F.R. § 4.71a, DC 5259 
(2006).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2006).

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2006).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2006).

A review of the competent medical evidence pertinent to the 
veteran's claim reflects only his complaints of increased 
knee pain and stiffness.  In May 2002, he did not use a cane, 
although in July 2006, he was observed to use a cane.  When 
examined in 2002, he had a normal gait, although in 2006, he 
walked with a limp of the right leg.  In 2002, the veteran's 
range of right knee motion was from 0 to 100 degrees.  The 
July 2006 VA examination report also reflects only slight 
tenderness to palpation of the knee, with good stability, 
also noted by the 2002 VA examiner.  The VA outpatient 
records are not reflective of any complaints or treatment for 
the service-connected right knee chondromalacia patella.  
When examined in July 2006, some right knee tenderness, mild 
crepitus, and loss of motion (from 0 to 120 degrees) was 
reported.  X-rays of the right knee were normal.

Based upon the record before the Board, there is no objective 
evidence of any right knee pathology, other than mild 
crepitus, and no ligament tears.  Moreover, the service-
connected right knee disorder has not been shown to hinder 
the veteran's range of motion or ability to perform such 
tasks as walking or standing more than slightly.  Thus, the 
veteran's complaints of pain and instability can justify no 
more than a rating of 10 percent for knee disability.  38 
C.F.R. § 4.71a, DC 5257.  Such a finding corresponds to no 
more than slight impairment under DC 5257, the diagnostic 
code for other impairment of the knee.

Finally, with regard to establishing loss of function due to 
pain, it is necessary that complaints be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right knee disability are contemplated in 
the 10 percent rating currently assigned.  There is no 
indication that pain, due to disability of the right knee 
causes functional loss greater than that contemplated by the 
10 percent evaluation assigned by the RO.  See 38 C.F.R. § 
4.40; DeLuca v. Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against a disability rating 
higher than 10 percent for the veteran's service-connected 
right knee chondromalacia patella.  The preponderance of the 
evidence is clearly against the claim.  38 U.S.C.A. § 5107.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for degenerative arthritis of the right 
knee is denied.

A rating in excess of 10 percent for chondromalacia patella 
of the right knee is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


